October 30, 2007 Via Edgar United States Securities and Exchange Commission Division of Corporate Finance 450 Fifth Street N.W. Washington, D.C. 20549 Mail Stop 3561 Attn.:Linda van Doorn, Senior Assistant Chief Accountant Re: Excellency Investment Realty Trust, Inc. Form 10-KSB for the period ended December 31, 2006 Filed April 17, 2007 File No. 0-50675 Ladies and Gentlemen: We are in receipt of the additional comments of the Securities and Exchange Commission (the “Commission”) to the Annual Report on Form 10-KSB for the period ended December 31, 2006 (the “Annual Report”) of Excellency Investment Realty Trust, Inc. (the “Company”), by letter dated August 22, 2007 to Mr. David Mladen, the Company’s Chief Executive Officer, and have set forth below the Company’s responses.The responses correspond to the numbered items in the Commission’s letter.For your convenience, we have also inserted each of your comments above the corresponding response. Before responding to the Staff’s specific comments, however, we believe it would be helpful to provide a summary of the transactions in question and how they have previously been accounted for. Repurchase of Limited Partnership Interests from Goran Mladen In October 2005, the Company formed eight limited partnerships as wholly-owned Delaware subsidiaries (the “Limited Partnerships”).The Limited Partnerships were formed specifically for the purpose of acquiring all of the shares of Eternal Enterprise, Inc., a Connecticut corporation (“Eternal”), which owned eight residential apartment buildings in the Hartford, Connecticut area (the “Properties”). 1540 Broadway, 24th Floor w New York, New York 10036-4039 w telephone .212.751.4300 w facsimile 212.751.0928Albany w Boca Raton w Buffalo w Johnstown w New York w Palm Beach w Toronto w www.hodgsonruss.com U.S. Securities and Exchange CommissionDivision of Corporate FinanceOctober 30, 2007Page of 2 of 7 On November 4, 2007, the shareholders of Eternal, which were comprised of David Mladen, the Company’s majority shareholder and sole officer and director, and Mr. Mladen’s son, daughter-in-law, daughter, and son-in-law (collectively, the “Pre-Acquisition Eternal Stockholders”), exchanged, in the aggregate, 100% of the issued and outstanding shares of capital stock of Eternal, for (i) limited partnership interests representing 20% of the total partnership interests of the Limited Partnerships (the “Limited Partnership Interests”), and (ii) unsecured promissory notes (the “LP Notes”) payable to the Pre-Acquisition Eternal Stockholders in the aggregate principal amount of $2,610,006(the “Exchange Transaction”).In consideration for the Company’s ownership of 80% of the total partnership interests of each of the Limited Partnerships, the Company agreed to assume the LP Notes. Goran Mladen, David Mladen’s son, owned 5% of the shares of capital stock of Eternal.Upon consummation of the Exchange Transaction, Goran Mladen exchanged those shares for 5% of the Limited Partnership Interests (i.e., 1% of the total partnership interests of each of the Limited Partnerships). The eight Properties were deemed to have an aggregate value of approximately $9,000,000, based on appraisals certain banks had completed in connection with a potential refinancing of the Properties.Therefore, the Limited Partnership Interests that were exchanged for the shares of Eternal (i.e., 20% of the partnership interests of the Limited Partnerships) were also deemed by the Company to have a value of approximately $9,000,000. On December 27, 2005, the Company borrowed an aggregate of $8,224,000 from Astoria Federal Mortgage Corp. (“Astoria”), in connection with a refinancing of the Properties (the “Refinancing”).In connection with the Refinancing, the Company defeased its existing mortgage with Credit Suisse First Boston Mortgage Capital, LLC.As a result of the Refinancing, the Company received an aggregate of $4,392,849 in proceeds, which funds were paid into an escrow account, which had been set up to hold the refinancing proceeds (the “Escrow Account”). As of December 29, 2005, the Company entered into a Purchase and Sale Agreement with Goran Mladen, pursuant to which the Company repurchased all of the Limited Partnership Interests of the Limited Partnerships owned by Goran Mladen (the “Repurchase”), for an aggregate purchase price of $479,096 (the “Purchase Price”).The Purchase Price was negotiated based on the valuation of the Properties, and corresponding valuation of the Limited Partnership Interests, described above.The $479,096 was paid to Goran Mladen directly from the Escrow Account.As a result of the Repurchase of Limited Partnership Interests, the Company owned approximately 81% of the partnership interests of each of the Limited Partnerships. U.S. Securities and Exchange Commission Division of Corporate FinanceOctober 30, 2007Page of3 of 7 During the audit of the Company’s financial statements for the fiscal year ended December 31, 2005, Carlin, Charron & Rosen, LLP, the Company’s independent auditors at that time, reached the following conclusions with respect to the Repurchase.First, since the $479,096 was paid directly to Goran Mladen out of the Escrow Account, they deemed that such amount had never actually been “received” by the Company.Therefore, “Proceeds from mortgage refinancing” reported in the Company’s Consolidated Statements of Cash Flows for the year ended December 31, 2005, was netted down to $3,913,753.Second, they concluded that the value of the Limited Partnership Interests, originally determined by the Company to be approximately $9,000,000, should be adjusted down to take into account the outstanding mortgages on the Properties ($8,224,000), and the net losses of Eternal (approximately $700,000).Therefore, the Limited Partnership Interests were deemed to have no value.As a result, the $479,096 paid to Goran Mladen in connection with the Repurchase was treated as compensation to Goran Mladen, and was reported under “Cash Flows From Operating Activities” in the Company’s Consolidated Statements of Cash Flows for the year ended December 31, 2005, as a “Compensation charge related to buy-back of minority interest.”This is how these items were accounted for in the Company’s Annual Reports on Form 10-KSB for the fiscal years ended December 31, 2005 and 2006. Following a series of comment letters from the Staff, and responses by the Company, the Company’s prior auditors concur that payment of the refinancing proceeds into the Escrow Account was equivalent to receipt of the such amounts by the Company.Therefore, in Amendment No. 1 to the Company’s Annual Report on Form 10-KSB for fiscal 2006 (the “2006 10-KSB/A”), “Proceeds from mortgage refinancing” was grossed up to $4,392,849, to reflect that the Purchase Price paid to Goran Mladen in connection with the Repurchase was a cash transaction.The resulting adjustments were as follows: Consolidated Statements of Cash Flows: Year Ended 12/31/05 - As Reported in 2005 10-KSB Reclassification Year Ended12/31/05 - As Reported in 2006 10-KSB Reclassification Year Ended12/31/05 - As Reported in 2006 10-KSB/A Compensation charge related to buy-back of minority interest $ 479,096 $ 479,096 $ (479,096 ) Proceeds from mortgage refinancing $ 3,913,753 $ 3,913,753 $ 479,096 $ 4,392,849 U.S. Securities and Exchange Commission Division of Corporate FinanceOctober 30, 2007Page of 4 of 7 Rent Revenues Retained by White Knight Management, LLC Until June 30, 2006, the Properties were managed by White Knight Management, LLC (“White Knight”), a related party owned (i) 99% by Goran Mladen, and (ii) 1% by Gorica Mladen, David Mladen’s daughter.The Properties were managed pursuant to an oral agreement the Company had with White Knight, pursuant to which White Knight collected the rents for all eight of the Properties and paid the Company’s operating expenses from the rent revenues.In consideration for these services, White Knight was entitled to retain a management fee of approximately 4% of the Company’s total rent revenues.The remaining funds were to be transferred to the Company. As of December 31, 2005 and 2004, White Knight had retained amounts of rent in excess of expenses paid on the Company’s behalf totaling $387,266 and $470,601, respectively.In connection with the preparation of the Company’s financial statements for the fiscal year ended December 31, 2005, the Company wrote off such amounts due from White Knight as a bad debt expense, as the Company determined these amounts were not collectible.In addition, the Company separately recorded management fees of $64,667 and $60,736 for the years ended December 31, 2005 and 2004, respectively. The Company discontinued its arrangement with White Knight as of June 30, 2006.However, prior to such termination, White Knight retained amounts of rent in excess of expenses paid on the Company’s behalf totaling an additional $171,767 in fiscal 2006. White Knight is a service company with no significant assets.Following the Company’s termination of its oral agreement with White Knight, White Knight was, in essence, insolvent.In addition, the owners of White Knight are not high net worth individuals and, therefore, do not have the means to repay the amounts in question.As a result of the foregoing, the Company determined it would be futile to attempt collection of such amounts. During the preparation of the Company’s financial statements for the fiscal year ended December 31, 2006, Weinberg
